Case 1:18-cv-20394-RNS Document 158 Entered on FLSD Docket 07/13/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        MIAMI DIVISION

                                Case No. 18-20394-CIV-Scola/Torres

   UNITED STATES OF AMERICA ex rel.)
   DEREK LEWIS and JOEY NEIMAN,    )
                                   )
           Plaintiffs,             )
                                   )
           v.                      )
                                   )
   COMMUNITY HEALTH SYSTEMS, INC., )
   et al.,                         )
                                   )
           Defendants.             /

                           CERTAIN HOSPITAL DEFENDANTS’
                        STATUS REPORT AND MOTION TO REOPEN

         Pursuant to the April 21, 2020 Order Partially Staying Case Upon Notice of Bankruptcy

  (ECF No. 156) and the June 11, 2020 Order Granting Motions to Dismiss (ECF No. 157), the 30

  hospital-entity defendants identified in Appendix A (the “Remaining Hospital Defendants”)

  submit this status report and motion to reopen.

         Pursuant to the April 21 Order, the Remaining Hospital Defendants submit the following

  orders of the Bankruptcy Court concluding the bankruptcy proceedings. On June 30, 2020, the

  Bankruptcy Court entered an order confirming the plan of reorganization for the Remaining

  Hospital Defendants, their parent entities, sister companies, and affiliates. See In re Quorum

  Health Corp., No. 20-10766 (D. Del. Bankr.), ECF No. 556. A copy of the confirmation order is

  attached as Appendix B. The plan of reorganization became effective on July 7, 2020. In re

  Quorum Health Corp., No. 20-10766 (D. Del. Bankr.), ECF No. 568. A copy of the notice

  confirming the occurrence of the Effective Date is attached as Appendix C.
Case 1:18-cv-20394-RNS Document 158 Entered on FLSD Docket 07/13/2020 Page 2 of 4




         Accordingly, the Remaining Hospital Defendants move to reopen the case and respectfully

  request that the Court dismiss the claims against them, with prejudice, for the reasons stated in the

  June 11, 2020 Order dismissing the claims against all other Defendants.


  Dated: July 13, 2020                                 Respectfully submitted,

                                                       By: /s/ Martin B. Goldberg
                                                               Martin B. Goldberg

                                                       LASH & GOLDBERG LLP
                                                       Martin B. Goldberg
                                                       Florida Bar No. 0827029
                                                       Daryl L. Saylor, Jr.
                                                       Florida Bar No. 100376
                                                       100 Southeast 2nd Street, Suite 1200
                                                       Miami, FL 33131-2158
                                                       Telephone: (305) 347-4040
                                                       Facsimile: (305) 347-4050
                                                       mgoldberg@lashgoldberg.com
                                                       dsaylor@lashgoldberg.com

                                                       ROBBINS, RUSSELL, ENGLERT,
                                                       ORSECK, UNTEREINER & SAUBER LLP
                                                       Michael L. Waldman (pro hac vice)
                                                       Brandon L. Arnold (pro hac vice)
                                                       Lauren M. Cassady (pro hac vice)
                                                       2000 K Street NW, 4th Floor
                                                       Washington, DC 20006
                                                       Telephone: (202) 775-4500
                                                       Facsimile: (202) 775-4510
                                                       mwaldman@robbinsrussell.com
                                                       barnold@robbinsrussell.com
                                                       lcassady@robbinsrussell.com

                                                       Counsel for the Hospital Defendants
                                                       identified in attached Appendix A




                                                   2
Case 1:18-cv-20394-RNS Document 158 Entered on FLSD Docket 07/13/2020 Page 3 of 4



                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on July 13, 2020, I electronically filed the foregoing with
    the Clerk of the Court by using the CM/ECF system. I also certify that the foregoing document
    is being served this day on all counsel of record or pro se parties identified below in the Service
    List in the manner specified, either via transmission of Notices of Electronic Filing generated
    by CM/ECF or in some other authorized manner for those counsel or parties who are not
    authorized to receive electronically Notices of Electronic Filing.

                                            By: /s/ Martin B. Goldberg
                                                    Martin B. Goldberg

                                            SERVICE LIST:

     David J. Chizewer (admitted pro hac vice)          Colette G. Matzzie (admitted pro hac vice)
     David E. Morrison (admitted pro hac vice)          Luke J. Diamond (admitted pro hac vice)
     Harleen Kaur (pro hac vice anticipated)            PHILLIPS & COHEN LLP
     Danielle K. Johnson (pro hac vice                  2000 Massachusetts Avenue
     anticipated)                                       NW Washington, DC 20036
     Juan C. Arguello (pro hac vice anticipated)        Tel: (202) 833-4567
     GOLDBERG KOHN LTD.                                 cmatzzie@phillipsandcohen.com
     55 E. Monroe Street, Suite 3300                    ldiamond@phillipsandcohen.com
     Chicago, IL 60603
     Tel: (312) 201-4000/Fax: (312) 863-7472            Jeffrey W. Dickstein (FL Bar No. 434892)
     David.Chizewer@goldbergkohn.com                    PHILLIPS & COHEN LLP
     David.Morrison@goldbergkohn.com                    Southeast Financial Center
     Harleen.Kaur@goldbergkohn.com                      200 S. Biscayne Blvd., Suite 2790
     Danielle.Johnsons@goldbergkohn.com                 Miami, Florida 33131
     Juan.Arguello@goldbergkohn.com                     Tel: (305) 372-5200
     Edward H. Arens (admitted pro hac vice)            jdickstein@phillipsandcohen.com
     PHILLIPS & COHEN LLP
     100 The Embarcadero, Suite 300 San                 Erika Stephanie Whyte (FL Bar No. 91133)
     Francisco, CA 94105                                JONES DAY
     Tel: (415) 836-9000                                600 Brickell Ave., Suite 3300
     earens@phillipsandcohen.com                        Miami, FL 33131
                                                        Tel: (305) 714-9700
     Brandon L. Arnold (admitted pro hac vice)          ewhyte@jonesday.com
     Michael L. Waldman (admitted pro hac               obencomo@jonesday.com
     vice)                                              ycabreracruz@jonesday.com




                                                    3
Case 1:18-cv-20394-RNS Document 158 Entered on FLSD Docket 07/13/2020 Page 4 of 4



     Lauren M. Cassady (admitted pro hac vice)
                                                     Jessica M. Sarkis
     Robbins, Russell, Englert, Orseck,
                                                     Stephen G. Sozio
     Untereiner & Sauber, LLP
                                                     JONES DAY
     2000 K Street NW, 4th Floor
                                                     901 Lakeside Avenue
     Washington DC 20006
                                                     Cleveland, OH 44114
     Tel: (202) 775-4500
                                                     Tel: (216) 586-3939
     barnold@robbinsrussell.com
                                                     jsarkis@jonesday.com
     mwaldman@robbinsrussell.com
                                                     sgsozio@jonesday.com
     Laura F. Laemmle-Weidenfeld
     JONES DAY
     51 Louisiana Avenue, N.W.
     Washington, D.C. 2001
     Tel: (202) 879-3939
     lweidenfeld@jonesday.com




                                                 4
